DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 10/26/2020.
Claims 1-20 are pending.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method, claim 8 and 16 are directed to a machine.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “maintaining a local database… receiving at the content delivery server a request … obtaining the content from a content database… processing the content … and delivering processed content ….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, the fundamental economic principle of satisfying a merchandise request, and distribution, specifically, maintaining inventory, receiving a request for a product, retrieving the product, and processing product for transfer, in this case the product happens to be media content.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. 
Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a fundamental economic practice in product inventory and distribution as performed by a generic computer. 
Claims 2, 4, 10, 15 and 18 are directed at the abstract step of processing the content for delivery
Claims 3, 7, 9, 12 and 17 provide descriptive information

Claim 5 could be an additional element, it recites adding advertisements to the content. The adding process dependent on the technology and steps used could be an additional step.

Claim 6, 11 and 19 recite abstract idea of monitoring a delivery.

Claims 13 and 20 recite broad and indefinite language and it is unclear how the limitations are achieved but encoding a determined “acceptable” range of “experience” could be an additional element. 

Claim 14 recites an additional element that could integrate the abstract idea into a practical application.

The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-7, 9-15 and 17-20 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “receiving at the content delivery server a request”. The claim is unclear and indefinite. The claim is directed at delivering content, but only single limitation recites the entity performing the step of receiving a request. The claim is unclear as to what entity performs the remaining steps. Dependent claims 2-7 are also rejected.
Claims 8 and 16 recite a “content delivery network (CDN) server” and a “content delivery server”. The claims recite “the CDN server comprising: one or more processors;… the instructions being executable by the one or more processors to: … receive at the content delivery server a request ”. The claims are unclear and indefinite. First, it is unclear whether the CDN server and the content delivery server are the same entity. Secondly, it is unclear how the CDN server’s one processor can be recited to perform the claimed steps when one of those steps is performed by a different server; the content delivery server receiving the request. The claims are unclear and indefinite. Dependent claims  9-15 and 17-20 are also rejected.
The term “acceptable” in claims 13 and 20 is a relative term which renders the claim indefinite. The term “acceptable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-11, 13, 15, 16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated  by Soroca et al. (2010/0094878) (“Soroca).
Regarding claims 1, 8, and 16, Soroca discloses maintaining a local database of local mobile subscriber information for mobile subscribers of the mobile network, wherein the local mobile subscriber information is derived from mobile subscriber information residing in a provider database maintained by a mobile service provider, wherein the local database resides in a content delivery server that is coupled to the provider database and to the mobile network, and wherein the mobile subscriber information comprises owner information, subscriber device information, and subscriber mobile charging and subscription plan information (¶ 74, 90, 91, 104-110, 163, 174, 187, 204, 206, 212, 234-237, 393, 394, 423, 1226, 1497)
Soroca - The wireless provider 108 may have access to a database containing the mobile subscriber characteristics 112 (e.g., age, address, customer history, call volumes, call histories, patterns in call histories, etc.) that, in turn, are linked to the Internet and through which it can access additional servers 134 and data sources 138. …The wireless search platform 100 illustrated in FIG. 1 may contain a data facility containing mobile Subscriber characteristics 112 pertaining to individual users of a mobile communication facility 102. This data may include, but is not limited to, data collected by the wireless provider 108 when an individual opens a wireless account, Such as age, sex, race, religion, area code, home address, work address, … The mobile subscriber characteristics facility 112 may continually, or periodically, update data for individual users, for example, bill amount(s), average bill total, payment history, on-time payment history, on-line usage amount, duration of on-line interactions, number of on-line interactions, family status and family information, number of children, shopping habits (e.g., views of or purchases of goods and services) click stream information, device type and device version, device characteristics, usage patterns (including those based on location, time of day, or other variables), device and/or subscriber unique identifiers, content viewing history, … The mobile subscriber characteristics 112 database may also track data related to phone usage and location. For example, data collected could include a history of phone calls made, phone calls received, the mobile subscriber characteristics of the persons calling or called by the user, the duration of calls, a history of communications made via phone, Inter net, email, instant messaging, or chat (and the entities communicated with by these technologies),… the work address information may be obtained from a database of mobile subscriber characteristics 112. Such as maintained by a carrier of wireless Ser W1CS… To effectively use the cache memory resources of the mobile communication facility 102, a server may reply to a request for an update of cached suggestions with information that indicates the cached suggestions no longer rank high enough relative to other suggestions or user characteristics to continue to be stored on the mobile communication facility 102. (¶ 74, 90, 91, 212, 234)

receiving at the content delivery server a request from the mobile subscriber for content(¶ 174, 175, 224, 334, 440, 443, 557, 854, 881, 882, 1545, 1549); 
Soroca - The request for content may be initiated by the user of the mobile communication facility, … the mobile communication facility 102 may forward a request to the monetization platform server 3802 that may associate user characteristics, prior user transactions, a user location, a usage history associated with the mobile communication facility, mobile subscriber characteristics, device characteristics, or some other type of information with the query for sponsored content…. Information relating to the mobile communication facility 102 that may be stored in a mobile subscriber database 112 may indicate that the user has an age of 30 years.  (¶ 443, 1545, 1549)

obtaining the content from a content database (¶ 1347, 1483, 1497, 1498, 1510, 1517),
Soroca -  They may request an ad from the monetization platform, which then determines from which inventory an ad should come. The distribution of ad inventory may occur across multiple ad networks and or ad servers. The determination of which inventory from which to select an ad may include weighting (i.e., percentage allocation), backfill (i.e., try A, then B, then C), blending (i.e., sort multiple ads for delivery in one event based on bid price, relevance, yield, or other), yield (i.e., MP can query an ad provider/server for an ad, compare the pricing to ads from other servers, and determiner expected yield based on correlating the ad with the behavioral profile), or some other method… The relevant content 4024, and the content inventory (4012, 4014, 4018) from which the relevant content is chosen, may be selected based at least in part on a statistical weight from the analytics facility 4020 (¶ 1347, 1483),

processing the content based at least in part on the local mobile subscriber information and mobile network characteristics, wherein the mobile network characteristics comprise at least one of bandwidth available, network latency, and roamed-to network; and content (¶ 1026, 1200, 1504, 1523-1526, 1537),
Soroca -  the analytics facility 4020 may send data to the relevancy determination facility 4008 indicating, based on prior selections and usage patterns, which inventories contain content that is relevant to the low cost traveler. Similarly, content within a given inventory may be coded for its relevance to a low cost traveler… the monetization platform server may associate the content request 4114 with a mobile communication facility device datum 4142 selected from the mobile communication facilities characteristics database 4110 and route the request 4114 and device datum 4142 to a content inventory 4144 in order to select a content 4150 that is relevant to the request and conforms to the requirements of the device datum (e.g., a file size limit, file type requirement, and the like)… relevancy may be derived from mobile communication device characteristic data, such as a display characteristic, a computational characteristic, a bandwidth characteristic,… the format of the selected content 4150 may be selected based at least in part on handset capabilities as represented by the mobile communication facility device datum 4142. In embodiments, other data available from the mobile communication facility 102, the publisher 4102, the operator, 4108, or some other data source may be used by the monetization platform to select content, including but not limited to, IP address, browser type, operating system, Internet domain, available network bandwidth, or some other type of network parameters.  (¶ 1026, 1504, 1523, 1537)

delivering processed content to the mobile subscriber via the mobile network (¶ 141, 194-196, 206, 559, 802, 856-858, 887, 905, 906, 1164, 1200, 1486)
Soroca -The cached data may be compressed prior to transmission to the mobile communication facility 102, and may be decompressed after receipt on the mobile communication facility 102… A sponsor may present the mobile communication facility 102 with purchasable content and a user may purchase the content through the mobile communication facility 102 and make payment for the content through the wireless provider 108. For example, the content may be a downloadable ringtone, music file, video file, wall paper, or the like … Delivering relevant mobile content to a user may be associated with the delivery of a website or webpage content to a mobile communication facility 102. (¶ 206, 857, 905)
  
Regarding claims 2, and 15, Soroca discloses time shifting delivery of the processed content based on at least one of subscriber policy or mobile network conditions (¶ 428, 1059, 1441, 1458, 1464, 1477, 1486).  
Regarding claims 3, and 9, Soroca discloses wherein the mobile network is selected from the group consisting of a Global System for Mobile communications (GSM) network, a General Packet Radio Service (GPRS) network, an Enhanced Data rates for GSM Evolution (EDGE) network, a High Speed Downlink Packet Access (HSDPA) network, a Code Division Multiple Access (CDMA) network, a Long Term Evolution (LTE) network, and an LTE Advanced network (¶ 76, 82. 96, 344, 1575).  
Regarding claims 4, 10, and 18, Soroca discloses wherein processing the content comprises reformatting the content using at least one of mobile and internet deep packet inspection, mobile subscriber database queries, mobile subscriber policy queries, content characteristic queries, content characteristics, mobile device characteristics, or mobile network conditions (¶ 157, 206, 290, 302, 802, 803, 857, 887, 905, 1169, 1429, 1486, 1556).  
Regarding claim 5, Soroca discloses wherein processing the content comprises adding revenue generating services to the content, the revenue generating services comprising advertisements (¶ 189, 485, 514, 921-925, 1024, 1093-1111, 1455).  
Regarding claims 6, 11, and 19, Soroca discloses tracking the delivered processed content from the content database of the mobile network (¶ 91, 802, 825, 1103, 1121, 1314, 1528, 1529); and generating one or more reports from tracked content, the one or more reports comprising a billing report (¶ 803, 825-833, 1101, 1123, 1191, 1212, 1288-1295, 1306).  
Regarding claim 7, Soroca discloses wherein the content delivery server comprises the content database (¶ 74, 90, 91, 104-110, 163, 174, 187, 204, 206, 212, 234-237, 393, 394, 423, 1226, 1497)
Regarding claims 13, and 20, Soroca discloses wherein processing the requested content further comprises: determining an acceptable range of experience; and encoding the acceptable range of experience in an experience descriptor that is used along with the content that is requested in order to locate the content that is delivered (¶ 993, 1003-1006, 1105-1113, 1123).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Soroca et al. (2010/0094878) (“Soroca”), and in view of  Jabri et al. (2010/0268836) (“Jabri”).
Regarding claim 12, Soroca does not disclose the memory further comprises functions enabling visibility into subscriber data traffic to and from a radio access network (RAN); and the subscriber data traffic can be mapped back to cells within the RAN.  Jabri teaches the memory further comprises functions enabling visibility into subscriber data traffic to and from a radio access network (RAN); and the subscriber data traffic can be mapped back to cells within the RAN (¶ 12-18, 57-70, 78).Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine loading requested content to a server as disclosed by Soroca (¶ 206, 207), which teaches “Caching mobile content facilitates fast access and display of the content when needed to reply to a user query or input.”  with the techniques aborting content a connection for content transfer and providing a user with another means to receive the content as taught by Jabri (¶ 68), which teaches “The Node B is the UMTS equivalent of a base station transceiver. The Radio Network Controller (RNC) controls one or more Node Bs. The media sources from streaming servers or content servers in local or remote networks can be transmitted to user equipments (UE) in the Node-B cell through the MO. The UEs in the cell can be iPhone, Blackberry Bold, Nokia N95 or other devices. The MO can optimize media delivery to mobile user equipments in UMTS 3G/3.5G cellular network” in order to optimally deliver requested content to a user (Jabri; ¶ 2-7, 122).
Regarding claim 14, Jabri teaches a cache stored in the memory; and additional instructions that are executable by the one or more processors to: intercept a push proxy message using deep packet inspection (DPI); and redirect a mobile device corresponding to the mobile subscriber to pull a message from the cache (Figure 10; ¶ 64, 121-127, 134-137, 142, 165, 172, 182).
Regarding claim 17, Jabri teaches wherein the other content is throttled by using Transmission Control Protocol (TCP) acknowledgement deferral and TCP window manipulation (¶ 77-79, 177, 181, 186).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maharajh et al., (US 2008/0195664) teaches delivery of mobile content to a mobile subscriber of a mobile network.
LaJoie et al., (US 2011/0107379) teaches delivery of packetized content over a content delivery network.
Shenfield et al., (AU 2007/201902) teaches delivery of data and push proxy.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685